Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                   March 29, 2022

                                           DIVISION II
 In the Matter of the Marriage of                                      No. 55093-8-II

 JENNIFER CATHERINE LESINSKI, f/n/a
 MIENKO,

                            Respondent,

   and                                                            PUBLISHED OPINION

 JOSEPH ANTHONY MIENKO,

                             Appellant.


         GLASGOW, J.—After Joseph Mienko and Jennifer Lesinski dissolved their marriage in

2013, the trial court entered a parenting plan requiring their two sons to spend summers with

Mienko in Washington and return to Lesinski in Michigan for the school year. In summer 2020,

their 13-year-old son JM decided he did not want to return to Michigan.

         Lesinski secured a court order directing both parents to facilitate the transfer of JM back to

Lesinski’s care on August 16, 2020. Early that morning, Lesinski arrived to pick up JM, but JM

refused to leave his room in Mienko’s home, and neither Mienko, Lesinski, nor law enforcement

used physical force to attempt to move him. JM’s adult sister confronted Lesinski on JM’s behalf,

and Mienko tried to negotiate with Lesinski in front of JM.

         In a hearing the next day, Mienko requested a writ of habeas corpus allowing law

enforcement to force JM to return to Lesinski, which Mienko thought would convince JM to

voluntarily go with Lesinski. The commissioner granted the writ. Upon having the writ explained
No. 55093-8-II


to him, JM agreed to return to Michigan and was in Lesinski’s custody by the afternoon of August

17, 2020.

       That same day the commissioner issued an order to show cause for contempt against

Mienko. After a hearing, the commissioner found contempt and imposed a civil fine and ordered

Mienko to pay attorney fees. A judge declined to revise the order finding contempt.

       Mienko appeals. He argues that he complied with the court orders before the contempt

hearing, he was subjected to a punitive sanction, and he could not purge the contempt when he had

already returned JM to Lesinski. Lesinski seeks attorney fees on appeal.

       We affirm the order to show cause and the contempt order because the sanctions were not

punitive and the orders were supported by substantial evidence. We deny Lesinski’s request for

attorney fees on appeal.

                                              FACTS

       In October 2013, a trial court entered a parenting plan for Lesinski and Mienko’s three

children, NM, JM, and EM. The parenting plan ordered that NM would live with Mienko in

Washington while JM and EM would reside with Lesinski in Michigan during the school year. In

the summers, JM and EM lived with Mienko from one week after the end of school until one week

before the new school year. Lesinski and Mienko would jointly make all major decisions regarding

the children. The parenting plan stated that the parties could arrange for additional parenting time

by mutual agreement.

       In 2020, under the parenting plan, JM and EM should have returned to Michigan on August

24, but Mienko agreed to an earlier transfer date of August 16 so Lesinski could take a family

vacation with JM and EM. In July 2020, Mienko e-mailed Lesinski informing her that JM wanted



                                                 2
No. 55093-8-II


to remain in Washington for the following school year, despite the parenting plan. Mienko

explained:

       In facilitating [JM’s] return to you, the only tools I have are conversation or
       violence (i.e. physical coercion or intimidation). The only tool I intend to use is
       conversation. As such, there are limits to what I see as my reasonable facilitation
       of his return to you.

       . . . I do not intend to restrain [JM] into your vehicle, nor do I intend to allow anyone
       else to do so.

       . . . I do not intend to verbally or physically intimidate [JM] to coerce him into your
       vehicle, nor do I intend to allow anyone else to do so.

       Since it seems unlikely that you and I will agree on [JM’s] precise future before
       August 16, my hope is that [JM] will comply with my efforts. Practically speaking;
       however, some portion of this is up to [JM].

Suppl. Clerk’s Papers (SCP) at 152 (boldface omitted).

       On August 13, 2020, Lesinski filed a petition to change the parenting plan for JM and EM

to “limit [Mienko’s] parenting time and participation” to “protect the children.” SCP at 125.

Lesinski sought to shorten the children’s time with Mienko in the summer, requiring their return

to Michigan two weeks before the new school year. And she requested that she be named the sole

decision-maker regarding the children’s education. That same day, Lesinski also requested an

adequate cause decision for the proposed change to the parenting plan and an immediate restraining

order against Mienko. She argued that Mienko had “engaged in a scheme of parental alienation”

against her, “threatened to withhold” the children, and had told the children “they can decide where

they want to live.” SCP at 133. Lesinski also sought an order requiring Mienko to return JM and

EM to her at 6:00 a.m. on August 16, 2020, and for an order for “a civil standby,” where law

enforcement would supervise the transfer of the children. SCP at 134 (boldface omitted).




                                                  3
No. 55093-8-II


        Mienko appeared pro se at a hearing on these motions on August 14, 2020, telling the

commissioner that he did not “intend[,] in any way, to suggest that [the children] have any sort of

agency in this process” and had “never told [the children] that they can decide where they live.”

Verbatim Report of Proceedings (VRP) (Aug. 14, 2020) at 9. “I’ve made this clear to [JM], that

he’s going . . . that he needs to go.” Id.

        In her ruling, Commissioner Terri Farmer stated:

                THE COURT: I think -- thankfully, I don’t think you need much of an order
        here. I think I will draft an order just for the sake of your son, to some degree,
        because he’s a teenager, correct?

                MR. MIENKO: Yes, Your Honor.

               THE COURT: He doesn’t really have any choice. That’s what he need[s]
        to understand. Until the court order is changed, he has no choice.

              I think that’s all this order is going to reflect, that he’s to return with his
        mom as planned on the 16th . . . . Both parents are to facilitate that.

               I don’t think law enforcement is going to help anything. . . . [I]t will only
        get worse with law enforcement.

Id. at 11-12 (emphasis added). The commissioner’s written order instructed that Mienko “shall

return the children to [Lesinski] as planned on 8/16/20. The child does not have a choice in this

matter. They must follow the court order. Both parents shall facilitate the return of the children.”

Clerk’s Papers (CP) at 3. The commissioner crossed out language requiring the transfer to occur

by 6:00 a.m.

        When Lesinski arrived at 6:00 a.m. on August 16, 2020, JM refused to leave his room to

get into Lesinski’s car. Mienko helped load JM’s belongings into Lesinski’s car, and Mienko




                                                 4
No. 55093-8-II


invited her into JM’s room to try to convince JM to leave with her. Mienko let Lesinski talk alone

with JM.

        NM, JM’s adult sister, confronted Lesinski on JM’s behalf, arguing that JM had the right

to decide where to live. When JM continued to refuse to leave his room, Lesinski called law

enforcement, but all of the adults, including the officer who arrived, were unwilling to physically

force JM into Lesinski’s car. Mienko pleaded and attempted to negotiate with Lesinski in front of

JM. Mienko asked Lesinski to leave JM in Washington until the parties could “‘talk to the Court

about this next week.’” CP at 21. Lesinski eventually left Mienko’s home without JM.

        Later that day, Mienko e-mailed Lesinski’s attorney and offered to attempt the exchange

again without NM present. Lesinski did not act upon this offer.

        The parties returned to court on August 17, 2020, before Commissioner Clint Johnson. The

commissioner analogized JM’s refusal to return to Michigan to refusing to attend school and stated,

“We’re not going to hold a child in contempt, but there is clear case law that says it is the parent’s

obligation to fulfill the terms of the Parenting Plan, even with a resistant child. And sometimes

that may mean hands on.” VRP (Aug. 17, 2020) at 40-41. The commissioner warned Mienko,

“You are hugely potentially at risk to be found in contempt. And the fact that [JM], a 13-year-old,

is digging in his heels, quite frankly, is not a defense. . . . We don’t let 13-year-olds call the shots.”

Id. at 41. “The order of the Court is [JM] is leaving with his mom. And if that doesn’t happen

today, then I will sign an order that directs law enforcement to retrieve [JM].” Id. at 42.

        Mienko reiterated that he was not willing to physically force JM to go with Lesinski and

requested a writ of habeas corpus, which would allow law enforcement to do so. Mienko thought

this would effectively encourage JM to go with his mother. The commissioner stated that he would



                                                    5
No. 55093-8-II


sign an order for a writ of habeas corpus if Lesinski’s counsel prepared one, unless Mienko “comes

up with a plan that makes arrangements for an exchange today.” Id. at 48.

       When Mienko explained the concept of a writ of habeas corpus to JM that same day, JM

relented and was transferred to Lesinski’s custody on the afternoon of August 17, 2020. Mienko

alerted Lesinski’s counsel that, pursuant to the commissioner’s directions, he had a plan for

transfer that did not require the involvement of law enforcement, and JM was agreeing to go with

his mother. Nevertheless, Lesinski’s counsel submitted the writ of habeas corpus, but it is possible

that counsel submitted it to the commissioner before hearing from Mienko. It is also possible that

there was a lack of communication between Lesinski and her counsel after JM was transferred into

her care. When the commissioner issued the signed writ and warrant so that counsel could present

them to law enforcement, counsel no longer had any need to take this next step because JM had

already gone with his mother. Law enforcement was not contacted.

       In the meantime, also on August 17, 2020, Lesinski filed a motion for a contempt hearing

seeking an order to show cause why Mienko should not be held in contempt based on Mienko’s

alleged violation of the parenting plan and Commissioner Farmer’s August 14, 2020 order.

Lesinski filed a declaration in support of the motion, alleging that Mienko “threatened to withhold”

JM, “would not facilitate [JM] coming home with [Lesinski],” tried to negotiate with Lesinski

regarding JM’s living situation in front of JM, and “did not allow [JM] to leave” even after law

enforcement arrived. CP at 20, 22. Lesinski’s declaration also stated that NM was “hostile,” and

she aggravated the situation by telling Lesinski that she was “f[***]ing cruel” and “f[***]ing evil”

for calling law enforcement. CP at 20-21.




                                                 6
No. 55093-8-II


       Mienko submitted a declaration in response, stating that JM had requested NM’s presence

at the exchange and neither Lesinski nor the court’s order prohibited NM from being there. Mienko

acknowledged that he tried to negotiate with Lesinski “to stop her call” to law enforcement. CP at

31.

       Commissioner Johnson issued an order to show cause for contempt on August 19, 2020,

after JM returned to his mother’s care.

       On September 17, 2020, Commissioner Mark Gelman conducted the contempt hearing and

found Mienko in contempt for violating the parenting plan and August 14, 2020 order. There is no

transcript of the contempt hearing in our record. In written findings, the commissioner found that

Mienko’s failure to follow the parenting plan was intentional, in bad faith, and that Mienko had

the ability to follow the parenting plan. The commissioner found that Mienko’s failure to follow

the August 14, 2020 order was intentional and that Mienko had the ability to follow that order as

well. The commissioner also found that Mienko’s “testimony he did not understand the meaning

of or operational details of a writ of habeas corpus [was] not credible.” CP at 110. The

commissioner made no other written findings. The commissioner ordered Mienko to pay Lesinski

$2,500 in attorney fees and a $100 civil penalty. Even though JM had already been returned to

Lesinski, the order also included language indicating that contempt could be purged if Mienko

“follows the Parenting Plan.” CP at 111.

       Mienko filed a motion for revision of the contempt order, which a judge denied. Mienko

appeals.




                                                7
No. 55093-8-II


                                           ANALYSIS

                           I. WRIT OF HABEAS CORPUS AND WARRANT

       As an initial matter, Mienko challenges the order granting the writ of habeas corpus and

warrant in aid of the writ. Mienko requested the writ in order to convince JM that he had to go

with his mother. Thus, the invited error doctrine precludes Mienko from challenging the order

granting the writ or the writ itself on appeal. See In re Estate of Muller, 197 Wn. App. 477, 484,

389 P.3d 604 (2016).

       To the extent Mienko asserts that opposing counsel and the commissioner should have

halted the entry of the order granting the writ and warrant in aid of the writ, as well as the writ

itself, because these orders were ultimately unnecessary, it is unclear on this record when the

commissioner signed and filed these documents. JM was transferred to his mother’s care in the

afternoon on the day the commissioner signed these orders. It appears that Lesinski’s

communication with her attorney about the successful transfer could have been better, but given

the timing, it is understandable that the successful transfer was not fully communicated to the

commissioner until the next day. Law enforcement was not involved in the transfer of JM to

Lesinski, JM did not have contact with law enforcement as a result of the writ, and Mienko was

never arrested. We therefore find the commissioner did not err by signing and filing these

documents, even though the commissioner had imperfect information about their continued

necessity at the time.

                                     II. SHOW CAUSE ORDER

       Mienko argues that the commissioner erred by ordering him to show cause on Lesinski’s

motion for contempt because JM was returned to Lesinski before the order to show cause was



                                                8
No. 55093-8-II


entered, leaving the commissioner no reasonable cause to believe that Mienko had not complied

with the August 14, 2020 order. We disagree.

       RCW 26.09.160(2)(a) provides, “If the court finds there is reasonable cause to believe the

parent has not complied with the order [setting residential provisions for a child], the court may

issue an order to show cause why the relief requested should not be granted.” Nothing in chapter

26.09 RCW or our case law defines what the legislature meant by “reasonable cause” in this

context. Yet we can surmise that reasonable cause exists where the motion and supporting

declarations present facts and circumstances that support a reasonable inference that the parent has

refused or failed to comply with a court order regarding the children.

       In support of her motion for the contempt hearing, Lesinski made numerous allegations

about Mienko’s conduct both before and during the attempted exchange. Lesinski’s declaration

stated that Mienko actively withheld JM and purposely caused JM to believe that he did not have

to comply with the parenting plan. Those allegations, if taken as true, would be sufficient to

establish a reasonable inference that Mienko had violated the parenting plan and Commissioner

Farmer’s August 14, 2020 order requiring that JM go with his mother back to Michigan on August

16, 2020. Moreover, Mienko admitted in the hearing before Commissioner Johnson that he

allowed JM’s adult sister to be present on the morning of August 16, 2020. He also admitted that

he tried to get Lesinski to change her mind in front of JM that morning.




                                                 9
No. 55093-8-II


       In light of Lesinski’s declaration, as well as Mienko’s admissions, we hold that the

commissioner had reasonable cause to believe that Mienko had not complied with the parenting

plan and August 14, 2020 order.1 The commissioner properly entered the order to show cause.

                                      III. CONTEMPT FINDING

A.     Contempt Authority

       RCW 26.09.184(7) provides, “Failure to comply with a provision in a parenting plan or a

child support order may result in a finding of contempt of court.” A parent “shall be deemed to

have the present ability to comply with the order establishing residential provisions” unless by a

preponderance of the evidence they establish “a reasonable excuse for failure to comply.” RCW

26.09.160(4). A court shall find a parent in contempt if, “based on all the facts and circumstances,

the court finds after [a] hearing that the parent, in bad faith, has not complied with the order

establishing residential provisions for the child.” RCW 26.09.160(2)(b). “An attempt by a parent .

. . to refuse to perform the duties provided in the parenting plan . . . shall be deemed bad faith.”

RCW 26.09.160(1).

       Refusal to comply with the parenting plan “shall be punished by the court by holding the

party in contempt” and awarding “the aggrieved party reasonable attorneys’ fees and costs

incidental in bringing a motion for contempt of court.” RCW 26.09.160(1). If a court finds a parent

in contempt of a court order regarding residential time with a child, the court “shall” order

               (i) [t]he noncomplying parent to provide the moving party additional time
       with the child. The additional time shall be equal to the time missed with the child,
       due to the parent’s noncompliance;

1
  Mienko also argues that there was no basis to enter a show cause order once JM had been returned
to his mother. This argument assumes that contempt is only available to halt ongoing contemptuous
behavior. This issue is addressed in more detail below.


                                                10
No. 55093-8-II



              (ii) The parent to pay, to the moving party, all court costs and reasonable
       attorneys’ fees incurred as a result of the noncompliance, and any reasonable
       expenses incurred in locating or returning a child; and

              (iii) The parent to pay, to the moving party, a civil penalty, not less than the
       sum of one hundred dollars.

               The court may also order the parent to be imprisoned in the county jail, if
       the parent is presently able to comply with the provisions of the court-ordered
       parenting plan and is presently unwilling to comply. The parent may be imprisoned
       until he or she agrees to comply with the order.

RCW 26.09.160(2)(b).

        Both the legislature and the Washington Supreme Court have drawn a distinction between

punitive contempt sanctions and remedial contempt sanctions. RCW 7.21.010(2), (3); Gronquist

v. Dep’t of Corr., 196 Wn.2d 564, 573-74, 475 P.3d 497 (2020). “‘Remedial sanction’ means a

sanction imposed for the purpose of coercing performance when the contempt consists of the

omission or refusal to perform an act that is yet in the person’s power to perform.” RCW

7.21.010(3). “‘Punitive sanction’ means a sanction imposed to punish a past contempt of court for

the purpose of upholding the authority of the court.” RCW 7.21.010(2). A sanction is criminal and

therefore punitive in nature “if it is determinate and unconditional,” and a court may not impose a

punitive sanction without applying the due process procedures afforded to criminal defendants,

including trial by jury. In re Pers. Restraint of King, 110 Wn.2d 793, 800, 756 P.2d 1303 (1988).

       But a nonpunitive sanction order does not have to serve a coercive purpose and may instead

address compensation to an injured party. Gronquist, 196 Wn.2d at 573. Continuing contempt is

not a prerequisite to granting compensatory relief so long as the relevant statute allows the court

to order the person found in contempt to pay a party for losses or costs associated with the contempt




                                                 11
No. 55093-8-II


or contempt proceedings. See id. at 574-75. In Gronquist, the Supreme Court emphasized that

compensation to an injured party is a valid, nonpunitive function of a contempt order. Id. at 572-

73. To hold otherwise, “disallowing any remedy when an act of contempt is discontinued at the

eleventh hour,” would be an untenable result, allowing contemnors “a safe harbor to violate court

orders.” Id.

       “Punishment for contempt of court is within the discretion of the trial court” and will only

be disturbed on appeal if the trial court abused its discretion by basing its decision on untenable

grounds or for untenable reasons. In re Marriage of Myers, 123 Wn. App. 889, 892, 99 P.3d 398

(2004). On appeal, this court reviews the commissioner’s findings of fact for substantial evidence

and determines whether the findings support the conclusions of law. In re Marriage of Rideout,

150 Wn.2d 337, 350, 77 P.3d 1174 (2003). “‘Substantial evidence’ exists if the record contains

evidence of a sufficient quantity to persuade a fair-minded, rational person of the truth of the

declared premise.” In re Marriage of Fahey, 164 Wn. App. 42, 55, 262 P.3d 128 (2011) (quoting

In re Marriage of Griswold, 112 Wn. App. 333, 339, 48 P.3d 1018 (2002)).

B.     Compensatory Sanctions under RCW 26.09.160

       The commissioner in this case found contempt after JM had been returned to his mother’s

care, and the commissioner imposed the $100 civil penalty, as well as court costs and attorney

fees. Mienko argues that this constituted a punitive sanction, which requires a trial by jury. He also

argues that the contempt finding was defective because it did not give him an opportunity to purge

the contempt. We disagree.

       Although Gronquist interpreted the more general civil contempt statutes, including RCW

7.21.030, we hold that the Supreme Court’s reasoning also applies to contempt sanctions for failing



                                                 12
No. 55093-8-II


to comply with residential provisions of a parenting plan under RCW 26.09.160. Like RCW

7.21.030, the plain language of RCW 26.09.160(2)(b) expressly allows compensatory sanctions in

the form of making up lost time with the child, as well as a civil penalty and payment of costs and

fees incurred. In addition, adopting Mienko’s argument would lead to the same absurd results that

the Supreme Court criticized in Gronquist. 196 Wn.2d at 572-73. If compensatory sanctions can

only be imposed while the parent is not complying with a parenting plan, a parent could, after

withholding a child for an extended period, turn over the child moments before the contempt

hearing and escape all consequences. Thus, we hold that the commissioner had authority to find

contempt and impose monetary sanctions under the plain language of the statute, even after

Mienko’s contemptuous conduct had ceased.

C.     Substantial Evidence for the Contempt Finding

       Mienko also argues that the contempt finding necessarily implies that he was required to

use physical force to effectuate the transfer, which neither the parenting plan nor the August 14,

2020 order required. Thus, he contends there was not substantial evidence supporting the finding

of contempt. We disagree.

       1.      Cases involving recalcitrant children and parents

       If a child resists court-ordered residential time with a parent and “the evidence establishes

that a parent either contribute[d] to the child’s attitude or fail[ed] to make reasonable efforts to

require the child to comply with the parenting plan and a court-ordered residential time, such parent

may be deemed to have acted in ‘bad faith’” under RCW 26.09.160(1). Rideout, 150 Wn.2d at

356-57. In Rideout, the trial court’s findings of fact included that the mother was supposed to drop




                                                 13
No. 55093-8-II


off the daughter at her father’s house and repeatedly failed to do so and that the mother involved

her daughter in the contempt action to the point of having her sign a declaration. Id. at 346-47.

           The Supreme Court held that there was substantial evidence to support the contempt

finding. Id. at 359-60. The mother “sidestepped her responsibilities as a parent,” but parents “have

an obligation to attempt to overcome the child’s resistance . . . to ensure that a child’s residential

time with the other parent takes place.” Id. at 356. A parent is “obligated to make good faith efforts

to require” their child to comply with court-ordered residential time and, although it is not

appropriate to find a parent in contempt “for the actions of a truly recalcitrant child,” contempt “is

appropriate when the parent is the source of the child’s attitude or fails to overcome the child’s

recalcitrance when, considering the child’s age and maturity, it is within that parent’s power to do

so.” Id.

           This court has held that a contempt finding was supported by substantial evidence when a

father admitted to intentionally refusing to comply with an alternate care provision in the parenting

plan by dropping the child off with the father’s girlfriend or child’s grandmother instead of giving

the mother the first option to care for the child. In re Marriage of Eklund, 143 Wn. App. 207, 213,

177 P.3d 189 (2008). And Division One held that a contempt finding was supported by substantial

evidence when the father openly degraded the mother, was hostile to the authority of both an

arbitrator and a guardian ad litem, and violated a parenting plan by delivering the child to third

parties instead of the mother without adequate explanation. In re Marriage of Farr, 87 Wn. App.

177, 184-85, 940 P.2d 679 (1997). In contrast, Division Three affirmed a trial court’s refusal to

issue a contempt finding when the parents had a tumultuous relationship and communication




                                                  14
No. 55093-8-II


breakdown, and there was evidence that the father invited the mother’s alleged contemptuous

behavior. In re Marriage of Williams, 156 Wn. App. 22, 29, 232 P.3d 573 (2010).

       2.      Contempt in the present case

       Both this court and the Supreme Court have emphasized the deference we give to judges

and commissioners in family court who have had a chance to review all of the evidence. Rideout,

150 Wn.2d at 350-51; Myers, 123 Wn. App. at 892-93. The Supreme Court has afforded this

deference to a commissioner even where they made their contempt finding based only on

documentary evidence. Rideout, 150 Wn.2d at 359-60.

       The commissioner here issued written findings stating that Mienko was able to follow the

parenting plan, Mienko’s failure to obey the parenting plan was in bad faith, and Mienko’s

explanation of his misunderstanding of the writ of habeas corpus was not credible. Similarly, the

commissioner found that Mienko did not obey the August 14, 2020 order even though he was able

to follow it. The contempt hearing transcript was not provided to this court so we do not have more

detail about the commissioner’s reasoning. 2

       Here, there was evidence that Mienko took steps to comply with the court’s orders. We are

cognizant of the difficult situation parents may face with a recalcitrant child, and we do not

encourage parents to resort to physical force against a child or teenager. Short of using force,

Mienko ensured JM was packed, and he invited Lesinski to talk alone with JM to see if she could

convince him to go with her. When those tactics failed, Mienko suggested another transfer attempt




2
 It was Mienko’s burden to provide an adequate record to support his appeal. State v. Sisouvanh,
175 Wn.2d 607, 619, 290 P.3d 942 (2012).


                                                15
No. 55093-8-II


without NM’s hostile presence. And Mienko himself requested the writ that finally convinced JM

that his resistance to the transfer was futile.

        But there is also substantial evidence in the record to support the contempt finding.

Mienko’s pretransfer communications with Lesinski appeared to be attempts to negotiate a

resolution allowing JM to stay in Washington for the school year, despite the parenting plan.

Mienko permitted NM, who was known to have a hostile relationship with Lesinski, to attend the

attempted exchange and confront Lesinski in front of JM about her insistence that JM must leave

with her. Mienko tried to talk Lesinski into letting JM remain in Washington in front of JM, very

likely contributing to JM’s hope he would be allowed to stay in Washington if he continued to

refuse to leave. These actions do not constitute “reasonable efforts to require the child to comply

with the parenting plan,” and are substantial evidence that Mienko’s conduct “contribute[d] to the

child’s attitude” in refusing to return to his mother’s care. Rideout, 150 Wn.2d at 356-57.

        There is sufficient evidence in the record to convince a “fair-minded, rational person” that

Mienko violated the parenting plan and August 14, 2020 order intentionally and in bad faith.

Fahey, 164 Wn. App. at 55. Moreover, even though reasonable minds might disagree as to whether

contempt sanctions should have been imposed, applying the deferential abuse of discretion

standard of review, we conclude that it was not an abuse of discretion for the commissioner to find

contempt and order Mienko to pay a mandatory civil penalty as well as attorney fees.

                                  ATTORNEY FEES ON APPEAL

        Lesinski seeks attorney fees on appeal based on RCW 26.09.140 and .160. RCW 26.09.140

provides, “Upon any appeal, the appellate court may, in its discretion, order a party to pay for the

cost to the other party of maintaining the appeal and attorneys’ fees in addition to statutory costs.”



                                                  16
No. 55093-8-II


We may “consider the arguable merit of the issues on appeal and the parties’ financial

resources.” In re Marriage of C.M.C., 87 Wn. App. 84, 89, 940 P.2d 669 (1997). After considering

the pleadings that the parties have filed regarding their financial resources, we decline to award

attorney fees to Lesinski on appeal.

                                        CONCLUSION

       We hold that the commissioner did not err by ordering Mienko to show cause and we affirm

the contempt finding. We decline Lesinski’s request for attorney fees on appeal.



                                                    Glasgow, J.
 We concur:



Lee, C.J.




Veljacic, J.




                                               17